 
Exhibit 10.17.3
2005 RAYMOND JAMES FINANCIAL, INC.
 
 
RESTRICTED STOCK PLAN
 
AMENDMENT TO RESTRICTED STOCK GRANT AGREEMENTS
 
This Amendment (the “Amendment”) has been made this [INSERT DATE] by and between
Raymond James Financial, Inc. (the “Company”) and [INSERT NAME] the “Employee”).
 
RECITALS
 
WHEREAS: The Company granted the Employee [an award] [awards] of Restricted
Stock on [INSERT DATE(S)] (the “Award[s]”) under the 2005 Raymond James
Financial, Inc. Restricted Stock Plan (the “Plan”) and [a restricted stock grant
agreement] [restricted stock grant agreements] between the Company and the
Employee (the “Restricted Stock Grant Agreement[s]”);
 
WHEREAS: The Company desires to amend the Restricted Stock Grant Agreement[s] to
(i) provide for partial vesting acceleration of the Award[s] upon the later of
the date of this Amendment or the date the Employee became or becomes eligible
for Retirement (as such term is defined in the Plan) and (ii) include tax
payment provisions to cover the applicable tax withholding obligation incurred
in connection with such acceleration;
 
NOW, THEREFORE, the Company hereby amends the Employee’s Restricted Stock Grant
Agreement[s] to provide as follows:
 
AGREEMENT
 
Unless otherwise defined herein, initially capitalized terms shall have the same
meanings as defined in the Plan.


1. Vesting Acceleration.  The Restricted Stock Grant Agreement[s] [is] [are]
amended to add the following paragraph:


“Vesting Acceleration.  Notwithstanding the vesting schedule above or anything
herein or the 2005 Raymond James Financial, Inc. Restricted Stock Plan (the
“Plan”) to the contrary, if I am eligible for Retirement (as such term is
defined in the Plan) as of [INSERT DATE OF AMENDMENT] or may become eligible for
Retirement at any time prior to the expiration of the Restricted Period, the
unvested shares covered by this Restricted Stock Grant Agreement (the “Shares”)
will vest on the later of [INSERT DATE OF AMENDMENT], the date I become eligible
for Retirement and would be entitled to vest in such Shares (or portion
thereof), or such other date as my Tax Withholding Obligation that results from
my Retirement eligibility status is determined in accordance with applicable
laws and regulations, and as to such number of Shares that is equal to my
Retirement Tax Withholding Obligation.  The number of Shares described in the
preceding sentence will be the sum of: (A) the number of Shares equal to the
quotient obtained by dividing (i) my Tax Withholding Obligation that results
from my Retirement eligibility status by (ii) the “fair market value” of a share
of the Company’s common stock, as determined in accordance with Section 5(a) of
the Plan, on the later of [INSERT DATE OF AMENDMENT], the date my Retirement
eligibility status would entitle me to vest in such Shares (or portion thereof)
or such other date as is permitted by applicable laws and regulations (the
“Applicable Value”) and (B) the number of Shares equal to the quotient obtained
by dividing (y) my Tax Withholding Obligation that results from the vesting of
that number of Shares determined in accordance with subsection A above by (z)
the Applicable Value.”


 
 

--------------------------------------------------------------------------------

 
2. Tax Withholding Obligation.  The Restricted Stock Grant Agreement[s] [is]
[are] amended to add the following paragraphs:


“Tax Liability.  I acknowledge that I am ultimately liable and responsible for
all taxes owed by me in connection with the award of Shares, regardless of any
action the Company or any Subsidiary takes with respect to any tax withholding
obligations that arise in connection with the award.  Neither the Company
nor any Subsidiary makes any representation or undertaking regarding the
treatment of any tax withholding in connection with any aspect of the award,
including the grant, vesting, assignment, release or forfeiture of Shares, the
subsequent sale of any Shares released upon vesting and the receipt of any
dividends.  I acknowledge that the Company does not commit and is under no
obligation to structure the award to reduce or eliminate my tax liability.


Retirement Tax Withholding Obligation.  If I did not previously file an election
pursuant to Section 83(b) of the Internal Revenue Code of 1986, as amended, I
hereby acknowledge and agree that the Company will withhold Shares sufficient to
satisfy the minimum amount of any tax withholding obligation, whether United
States federal, state, local or non-U.S., including any social insurance,
employment tax, payment on account or other tax-related obligation (the “Tax
Withholding Obligation”), that the Company determines arises in connection with
my being or becoming eligible for Retirement and the vesting of Shares in
connection such Retirement eligibility status (the “Retirement Tax Withholding
Obligation”).  I acknowledge that the withheld Shares may not be sufficient to
satisfy my minimum Retirement Tax Withholding Obligation.  Accordingly, I agree
to arrange for the satisfaction of any amount of the Retirement Tax Withholding
Obligation that is not satisfied by the withholding of Shares described above
through my Raymond James brokerage account. Said brokerage account shall contain
sufficient funds or margin availability to satisfy such amount, and I hereby
authorize and direct the Company or any Subsidiary to debit my Raymond James
brokerage account by the amount of the Retirement Tax Withholding Obligation
that is not satisfied through the withholding of Shares.”
 
4. Full Force and Effect. To the extent not expressly amended hereby, the
Restricted Stock Grant Agreement[s] shall remain in full force and effect.
 
5. Entire Agreement. This Amendment and the Restricted Stock Grant Agreement[s]
between the Employee and the Company, as amended, constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof.
 
6. Successors and Assigns. This Amendment and the rights and obligations of the
parties hereunder shall inure to the benefit of, and be binding upon, their
respective successors, assigns, and legal representatives.


7. Governing Law. This Amendment shall be governed shall be governed by, and
construed in accordance with, the laws of the State of Florida, without regard
to principles of conflict of laws.
 
RAYMOND JAMES FINANCIAL,
INC.                                                                                     EMPLOYEE






Signature                                                                           Signature






Print
Name                                                                           Print
Name






Title


sd-537548
 
 

--------------------------------------------------------------------------------

 
